Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Piotrowski on June 3, 2022.

Amend the specification as follows.

Within line 2 of paragraph [0016] of the specification, delete the number, “10000”, and insert in place thereof, --- 8000 ---.

Amend the claims as follows.

	Cancel claim 5.

Within lines 4, 6, 10, and 14 of claim 1, delete the language, “polyether polyol”, and insert in place thereof, --- polypropylene diol ---.
Within lines 3 and 4 of claim 12, delete the language, “polyether polyol”, and insert in place thereof, --- polypropylene diol ---.

Within line 2 of claim 13, delete the language, “comprises”.

Within lines 3 and 4 of claim 13, delete the language, “polyether polyol”, and insert in place thereof, --- polypropylene diol ---.

Within lines 2 and 3 of claim 19, delete the language, “polyether polyol”, and insert in place thereof, --- polypropylene diol ---.

Within lines 2 and 3 of claim 20, delete the language, “polyether polyol”, and insert in place thereof, --- polypropylene diol ---.

Examiner’s Comment
	Within the claims, as amended by the Examiner’s Amendment, the language, polypropylene diol, is understood to refer to a polypropylene ether diol.  This interpretation is clear in view of the disclosures within paragraphs [0013]-[0017] of the specification and the claims, as originally filed.  Furthermore, the amendment to line 2 of claim 13 deleting “comprises” clarifies a typographical error, as evidenced by the amendment of 02/25/2022 to line 2 of claim 12 that also deletes “comprises”.

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-20 are deemed to be allowable over the prior art, because the prior art fails to disclose or render obvious the claimed moisture curable composition comprising the first crosslinkable copolymer, the second crosslinkable oligomer, and the third crosslinkable oligomer, as set forth within claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765